DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1, 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, Liu et al. (CN106985750A) and Vardaro et al. (US 2019/0391581), alone or in combination fail to explicitly disclose a passenger state analysis method, comprising: obtaining a video stream of a rear seat area in a vehicle; performing face detection and body detection on at least one image frame in the video stream; determining state information of a passenger in the rear seat area according to a result of the face detection and body detection; and in response to the state information of the passenger satisfying a predetermined condition, outputting prompt information to a driver area or a specified device in the vehicle, wherein the determining state information of the passenger in the rear seat area according to the result of the face detection and body detection comprises: determining whether the passenger is in an abnormal state according to the result of the face detection and body detection; and determining whether the passenger makes a dangerous action according to the result of the face detection and body detection; and the in response to the state information of the passenger satisfying the predetermined condition, outputting the prompt information to the driver area or the specified device in the vehicle comprises: in response to the passenger being in the abnormal state, the passenger making the dangerous action, the passenger being in the abnormal state for a preset period of time, or the passenger being in a dangerous action state for a preset period of time, outputting the prompt information to the driver area or the specified device in the vehicle, wherein the abnormal state comprises at least one of: irritability, wherein the rear seat area comprises a child seat; the determining state information of the passenger in the rear seat area according to the result of the face detection and body detection further comprises: determining whether the child is located on the child seat according to the result of the face detection and body detection; and the in response to the state information of the passenger satisfying the predetermined condition, outputting the prompt information to the driver area or the specified device in the vehicle further comprises: in response to a childless state on the child seat exceeding a preset period of time, outputting the prompt information to the driver area or the specified device in the vehicle.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/6/2022